Citation Nr: 1200645	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for prostate cancer, post radical prostatectomy, to include restoration of a 100 percent rating from August 1, 2008.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from November 1963 to January 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which, in pertinent part, reduced the disability rating for the Veteran's prostate cancer from 100 percent to 20 percent, effective August 1, 2008.  

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  The Veteran also testified before a hearing officer at the RO in July 2008.  Transcripts of the hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran has not been informed of VA's duties to notify and assist him in developing his claim and such notice must be provided upon remand. 

The Board also finds that additional evidentiary development is necessary in this case.  In a July 2010 statement, the Veteran reported that he was undergoing treatment with a private urologist.  Treatment records from this physician are potentially pertinent to the claim for an increased rating for prostate cancer, but there is no indication that efforts have been made to obtain these records.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  The Veteran should be provided a medical release form and asked to execute it to allow VA to obtain records of treatment from his private urologist. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim for an increased rating for prostate cancer to include restoration of a 100 percent rating from August 1, 2008.  

2.  Provide the Veteran with medical release forms and specifically request that he execute them to authorize VA to obtain medical treatment records from Dr. Steve Johnson, his urologist, and any other health care providers currently treating his prostate cancer.

3.  Obtain records of treatment from Dr. Johnson and any other health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and his representative and request them to provide the outstanding evidence.

4.  Readjudicate the claim for an increased rating for prostate cancer to include restoration of a 100 percent rating from August 1, 2008.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


